HAND, Circuit Judge
(dissenting). It might indeed be better if a railroad were as absolutely liable for persons killed on its tracks as a master is for workmen’s compensation. Whether the category of fault in such eases has any useful social purposes may be open to doubt. But while the law professes to make liability depend upon it, juries and judges ought really to apply it; there can be no merit in professing it in theory and ignoring it in practice. If the facts admit of only one hypothesis, how may we say vaguely that there is a question for the jury?
This decedent was killed on a bright May morning at the crossing of a highway and a straight track. I do not rely on the testimony of the defendant’s witneses, since that was for the jury; but I do rely on the terrain which to my mind conclusively precluded an accident at the place if the driver were watchful. The question depends entirely on where one must be to get a straight fax view of the. track. Nobody, I suppose, would say that if, when one was 100 feet away, the whole track were open for a mile, one could get oneself killed without carelessness. There was a very low cut which began some 400 feet away from the crossing. If that had obscured the train until one was beyond a position of safety, I should not complain; but it certainly did not, and so far as the plaintiff’s witnesses so swore the photographs conclusively disproved it. The evidence is in my judgment undisputed that at 20 feet from the track one could see approximately 1,200 feet; or if there was literally a dispute, at least no jury might find the opposite. Thus if thé train were running at 40 miles an hour, as, was the fact, the decedent had nearly twenty seconds to pass the 20 feet. He had no hand gears to shift and nothing to do but press his foot and go on at a rate of not less than 5 miles an hour. Moreover, if 1,200 feet were not enough, at 10 feet from the track he could have seen for a distance which on any theory was enough.
My thesis is only this: A man must use some care to stop and look where it will serve his safety. If he cannot see far enough at 20 feet, he ought to stop at 10 feet, because a Ford car will not shy. Had he observed this obvious requirement he could not have been killed, and 'as long as we take the law seriously I submit that no jury ought to have been allowed to find otherwise. I do not find it necessary to have recourse to the Pennsylvania statute, though that makes the duty more explicit.
*940As I think the plaintiff should he nonsuit anyway, I express no opinion on the question of damages.